ON MOTION
Lourie, Circuit Judge.
ORDER
Altera Corporation moves unopposed to vacate the dismissal order of the United States District Court for the Northern District of California and to remand appeal no. 2015-1914 with instructions , to dismiss.
Altera appeals from an order dismissing for lack of personal jurisdiction its action seeking a declaration of noninfringement of Papst Licensing GmbH & Co. KG’s patents. Papst filed its own action against Altera in the United States District Court for the District of Delaware alleging infringement of the same patents, in which Altera filed counterclaims identical to those asserted in the California action. After this appeal was docketed, the Delaware action was transferred to Northern California and Papst has agreed to be subject to jurisdiction. As a result of the transfer, Altera’s appeal is now moot.*
Under these circumstances, we deem it appropriate to vacate the California court’s decision and remand with instructions for that court to dismiss. See United States v. Munsingwear, Inc., 340 U.S. 36, 40, 71 S.Ct. 104, 95 L.Ed. 36 (1950); see also *909Evans v. United States, 694 F.3d 1377, 1381 (Fed. Cir. 2012).
Accordingly,
It Is Ordered That:
(1) The motion is granted. The July 9, 2015 order in 5:14-cv-04794-LHK is vacated and Altera’s appeal is remanded to the United States District Court for the Northern District of California. The district court is directed to dismiss 5:14-cv-04794-LHK as moot.
(2) Each side shall bear its own costs as to 2015-1914.
(3) The revised official caption for 2015-1919 is reflected above.

 Xilinx, Inc. had also filed a declaratory judgment action which was dismissed by the California court. Altera states that Xilinx has not asserted the declaratory judgment claims as counterclaims in Delaware and that Xilinx does not contend its separate appeal, 2015-1919, is moot. Thus, we do not address 2015-1919 further in this order.